Citation Nr: 1816027	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  11-17 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to a rating in excess of 30 percent for folliculitis barbae.

2. Entitlement to a rating in excess of 10 percent for scar post follicle drainage status post folliculitis infection.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Kelly A. Gastoukian, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1975 to June 1977.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which denied a compensable rating for pseudofolliculitis barbae with scar.

The matter was previously before the Board in November 2013 and July 2016, at which time they were remanded for further development.

The appeal also initially encompassed a claim of entitlement to service connection for a right knee disability and right foot disability. Subsequent to the Board's November 2013 remand, the RO granted service connection for degenerative joint disease and instability of the right knee. See April 2014 Rating Decision. As this represented a full grant of the benefit sought on appeal, the issue is no longer before the Board. Additionally, in July 2016, the Board granted service connection for a right foot disability and this issue is no longer before the Board.

In a February 2017 rating decision, the RO increased the Veteran's folliculitis barbae to 30 percent for the entire appeal period and granted a separate 10 percent rating for a scar post follicle drainage status post folliculitis infection. However, as this increase did not represent a total grant of the benefits sought on appeal, the claim for increase remains before the Board. AB v. Brown, 6 Vet. App. 35 (1993).

The Veteran testified at a June 2012 Central Office hearing before the Board. While the matter was pending, the Veterans Law Judge (VLJ) who conducted the hearing retired. Generally, the law requires that the VLJ who conducts a hearing on an appeal must participate in any decision made on that appeal. 38 U.S.C.A. § 7107(c); 38 C.F.R. § 20.707. Because the VLJ who conducted the hearing has since retired, he cannot participate in the adjudication of the Veteran's claim. As such, in January 2018, the Board sent the Veteran a letter requesting that he indicate whether he desired another opportunity to testify at a hearing before the Board before a new VLJ, or if he wanted the Board to proceed with the adjudication of his appeal. The Veteran did not respond to this correspondence. Therefore, the Board will proceed with addressing the appeal.


FINDINGS OF FACT

1. The Veteran's service-connected folliculitis barbae has not involved 40 percent or more of the entire body and/or 40 percent or more of exposed areas affected and has not required systemic therapy.

2. Prior to February 10, 2017, the Veteran's service-connected scar post follicle drainage status post folliculitis infection manifested without evidence of visible or palpable tissue loss or two or three characteristics of disfigurement .

3. From February 10, 2017, the Veteran's service-connected scar post follicle drainage status post folliculitis infection manifested by a non-tender scar of the head measuring 1.5 centimeters (cm) in length and 1 cm in width with surface contour elevated on palpation and surface contour depressed on palpation, with no objective findings of pain on examination, nor evidence of visible or palpable tissue loss or at least four characteristics of disfigurement.


CONCLUSIONS OF LAW

1. The criteria for a disability rating greater than 30 percent for folliculitis barbae are not met. 38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.7, 4.118, Diagnostic Code 7813 (2017).

2. The criteria for a rating in excess of 10 percent for scar post follicle drainage status post folliculitis infection prior to February 10, 2017, have not been met. 38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.118, Diagnostic Code 7800 (2017).

3. The criteria for a rating of 30 percent, but not greater, for scar post follicle drainage status post folliculitis infection from February 10, 2017, have been met. 38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.118, Diagnostic Code 7800 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4. The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise the lower rating will be assigned. 38 C.F.R. § 4.7. All benefit of the doubt will be resolved in the Veteran's favor. 38 C.F.R. § 4.3.

"Staged ratings" or separate ratings for separate periods of time may be assigned based on the facts found following the initial grant of service connection.  Fenderson v. West, 12 Vet. App. 119 (1999).  In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the Veteran's disability. Schafrath v. Derwinski, 1 Vet. App. 589 (1991). However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability. Francisco v. Brown, 7 Vet. App. 55 (1994). Nevertheless, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made. Hart v. Mansfield, 21 Vet. App. 505 (2007). Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor. 38 C.F.R. § 4.3.

By rating decision dated in February 2017, the AOJ increased the Veteran's disability rating for pseudofolliculitis barbae from 0 percent to 30 percent disabling effective March 31, 2009, the date of the Veteran's claim for an increase.

Throughout the rating period on appeal, the Veteran's pseudofolliculitis barbae has been rated under 38 C.F.R. § 4.118, Diagnostic Code 7806. Under the criteria of Diagnostic Code 7806, dermatitis or eczema covering less than 5 percent of the entire body, affecting less than 5 percent of exposed areas; and requiring no more than topical therapy during the past 12-month period warrants a noncompensable rating. Dermatitis or eczema covering at least 5 percent, but less than 20 percent, of the entire body; affecting at least 5 percent, but less than 20 percent, of exposed areas; of requiring intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than six weeks during the past 12- month period warrants a 10 percent rating. Dermatitis or eczema covering 20 to 40 percent of the entire body, affecting 20 to 40 percent of exposed areas, or requiring systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more, but not constantly, during the past 12-month period warrants a 30 percent rating. Dermatitis or eczema warrants a 60 percent rating if it covers more than 40 percent of the entire body, more than 40 percent of exposed areas are affected, or if constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs have been required during the past 12-month period. 38 C.F.R. § 4.118, Diagnostic Code 7806.  

Additionally, dermatitis can alternatively be rated as disfigurement of the head, face or neck (Diagnostic Code 7800) or scars (Diagnostic Codes 7801-7805) depending upon the predominant disability. 38 C.F.R. § 4.118, Diagnostic Code 7806. Under Diagnostic Code 7800 for burn scars, scars due to other causes, or other disfigurement, of the head, face, or neck, a 30 percent rating is for application when there is visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or with two or three characteristics of disfigurement. A 50 percent rating is warranted when there is visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or with four or five characteristics of disfigurement. A maximum schedular 80 percent rating is warranted when there is visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or with six or more characteristics of disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800.

The eight characteristics of disfigurement, for purposes of evaluation under § 4.118, are: a scar of five or more inches (13 or more centimeters) in length; a scar at least one-quarter inch (.6 centimeters) wide at the widest part; surface contour of the scar elevated or depressed on palpation; a scar adherent to the underlying tissue; skin hypo-, or hyper-, pigmented in an area exceeding six square inches (39 square centimeters); abnormal skin texture (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 square centimeters); underlying soft tissue missing in an area exceeding six square inches (39 square centimeters); indurated and inflexible skin in an area exceeding six square inches (39 square centimeters). 38 C.F.R. § 4.118, Note 1 following Diagnostic Code 7800. 

Disabling effects other than disfigurement that are associated with an individual scar of the head, face, or neck, such as pain, instability, and residuals of associated muscle or nerve injury are separately evaluated under the appropriate diagnostic code and 38 C.F.R. § 4.25 should be applied to combine the evaluation(s) with the evaluation assigned under this diagnostic code. Id., Note (4). 

Diagnostic Codes 7801 and 7802 pertain to burn scars, or scars due to other causes, not of the head, face, or neck. 38 C.F.R. § 4.118, Diagnostic Codes 7801 and 7802. 

Under Diagnostic Code 7804, one or two scars that are unstable or painful warrant a 10 percent rating. Three or four scars that are unstable or painful warrant a 20 percent rating. Five or more scars that are unstable or painful warrant a 30 percent rating. If one or more scars are both unstable and painful, 10 percent is to be added to the evaluation that is based on the total number of unstable or painful scars. Scars evaluated under Diagnostic Codes 7800, 7801, 7802, or 7805 may also receive an additional evaluation under this diagnostic code, when applicable. 38 C.F.R. § 4.118.

Under Diagnostic Code 7805, any disabling effects of other scars (including linear scars), and other effects of scars evaluated under Diagnostic Codes 7800, 7801, 7802, and 7804 not considered in a rating provided under Diagnostic Codes 7800-7804 are to be evaluated under an appropriate diagnostic code. 38 C.F.R. § 4.118.

Evidence relevant to the level of severity of the Veteran's pseudofolliculitis barbae includes VA examination reports dated in May 2009, February 2014, and February 2017. During the May 2009 VA examination, the examiner diagnosed folliculitis barbae. It was noted that the Veteran was diagnosed with pseudofolliculitis barbae during his military service. The location was on the face and did not include the hands, neck, or head. Due to his skin condition he had exudation on the right check, an itchy face and crusted right check. The symptoms occurred intermittently after shaving, with each occurrence lasting 15 to 30 minutes. He had 150 attacks within the last year. He used a topical corticosteroid once per day for the past three months and topical antiacne twice per week for one week to treat the affected areas. The condition would flare in the summer months. 

The examiner noted that the skin condition caused scarring/disfigurement of the head, face, or neck. Specifically, it was noted that a scar of the face was caused by surgery when an incision was made to drain an infected follicle. The scar was linear and measured 2.0cm by 0.1cm. The scar was not painful and there was no skin breakdown. The scar was noted as superficial with no underlying tissue damage. Inflammation and edema were absent. There was no keloid formation and the scar was not disfiguring. The scar did not limit motion and there was no limitation of function due to the scar. The scar did not adhere to underlying tissue and was level. The texture was normal. There was no hypopigmentation of the scar; however, there was hyperpigmentation. The scar was not indurated or inflexible and there was no underlying soft tissue loss. There was no gross distortion of asymmetry of the forehead, eyes, eyelids, ears, nose, cheeks, lips, or chin. The examiner diagnosed status post incision and drainage of infected follicle with healed scar of the face.

On physical examination it was noted that the Veteran's folliculitis barbae was located on his face and was hyperpigmented less than six square inches. There was no ulceration, exfoliation, crusting, disfigurement, tissue loss, induration, inflexibility, hypopigmentation, abnormal texture or limitation of motion. The skin lesion covered 3 percent of the exposed area and 1 percent relative to the whole body. The examiner further noted an oozing yellowish fluid, itching and crusting.

At his June 2012 Board hearing, the Veteran testified that his scar was tender and painful. It was also noted that the Veteran's folliculitis barbae flared during the changing of the season from winter to spring and spring to summer.

During the February 2014 VA examination, the examiner reviewed the claims file and diagnosed pseudofolliculitis barbae and benign cyst removed with residual scar. The Veteran reported flares of shaving bumps approximately once per month. He treated the condition with topical over the counter creams.  

The examiner noted that the Veteran reported a growth developed on the right side of his face early in his military career. He further reported he was diagnosed with a benign cyst which was removed, and he has had a scar on his face since that time. The scar was not painful. The scar measured 2cm by 0.25cm.

On physical examination, dark colored papules around the chin and neck were observed. There was no skin breakdown, drainage, redness, or other signs of infection. It was noted that the Veteran's skin condition affected 1 percent of his total body area and 1 percent of his exposed area. There was no scarring or disfigurement of the head, face, or neck. There was no benign or malignant neoplasm or metastases related to the Veteran's skin disorder and no other pertinent physical findings, complications, conditions, signs and/or symptoms related to the skin condition. With regard to functional impact, the examiner wrote that the Veteran's skin condition did not impact his ability to work.  

The Veteran was afforded another VA examination in February 2017. The examiner diagnosed pseudofolliculitis barbae in 1975 and folliculitis barbae in 2009. The examiner noted the Veteran's pseudofolliculitis barbae resulted in an infection on right cheek with subsequent incision and drainage which continued to collect pus and ooze smelly discharge. This caused a scarring or disfigurement of the face. The condition was treated with capsaicin topical cream for 6 weeks or more, but not constant.

On physical examination, pseudofolliculitis barbae was small in appearance with 1 to 2mm popular lesions on cheeks and neck with the entire region of facial hair growth affected. Specifically, it was located on the cheeks and anterior neck surface. Pseudofolliculitis barbae covered less than 5 percent of the total body area and 5 to 20 percent of the exposed area. The examiner also noted that multiple skin conditions were found that combined to affect 33 percent of the exposed areas. With regard to functional impact, the examiner wrote that the Veteran's skin condition did not impact his ability to work.  

The examiner explained the folliculitis is an actual infection, while pseudofolliculitis referred to the ingrown hairs without infection. The examiner further explained that infection developed in one spot on the right cheek that required incision and drainage. The Veteran had both conditions and the previously incised and drained lesion still would get infected and ooze with smelly discharge. The examiner described the flare-up of the condition was to drain about once per month.

The examiner noted a scar caused by the skin condition located on the maxilla, right cheek. The scar was 1.5cm by 1cm. The examiner noted that the surface contour elevated on palpation and depressed on palpation. The examiner also noted there was hyperpigmentation of the anterior neck and abnormal texture due to pseudofolliculitis barbae. The approximate total area of the head, face, and neck with hyperpigmented area and abnormal texture was 117 squared cm. The approximate total area of the head, face, and neck with missing underlying soft tissue was 0.5 squared cm. With regard to functional impact, the examiner wrote that the Veteran's scar did not impact his ability to work.  

After thorough consideration of the evidence of record, the Board concludes that an increased rating greater than 30 percent for the Veteran's pseudofolliculitis barbae is not warranted in this case. Initially, with regard to Diagnostic Code 7806, the evidence does not show that the Veteran's skin disability covers more than 40 percent of the entire body or more than 40 percent of exposed areas are affected. As above, the May 2009, February 2014, and February 2017 VA examinations indicate that less than 40 percent of the Veteran's exposed areas are affected by his skin disability. The evidence also does not show constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs have been required. Specifically, while the May 2009 VA examination report noted the Veteran had been treated with topical corticosteroid medications once per day for the past three months, that treatment regimen will not meet the definition of systemic treatment as it only affects the areas treated with the topical steroids. Johnson v. Shulkin, 862 F.3d 1351 (2017).  Also, while the February 2014 and February 2017 VA examination report noted the Veteran had been treated with oral or topical medications in the past 12 months for his skin condition, it was noted that such treatment involved over the counter creams or capsaicin topical cream which are not a corticosteroid or other immunosuppressive drug. 

With regard to Diagnostic Code 7800, the Board notes that the Veteran was granted a separate 10 percent rating for the scar on his right cheek associated with his folliculitis barbae. The evidence does not show visual or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features or with two or three characteristics of disfigurement such that a 30 percent rating under Diagnostic Code 7800 is warranted for this disability prior to February 10, 2017. See 38 C.F.R. § 4.118, Diagnostic Code 7800 (2017). The scar had measured 2.0cm by 0.1cm in May 2009 and 2cm by 0.25cm in February 2014. In May 2009 the scar was noted to be hyperpigmented; however there were no other characteristics of disfigurement noted. As such, the Board finds a rating in excess of 10 percent is not warranted prior to February 10, 2017.


At the February 2017 examination, the Veteran's scar was noted to have two characteristics of disfigurement: a scar at least 0.6cm wide at its widest part and surface contour of scar elevated or depressed on palpation. As such, the board finds that the Veteran's scar warranted a 30 percent rating from February 10, 2017. However, there is no evidence of visible or palpable tissue loss or gross distortion or asymmetry of paired sets of features or at least four characteristics of disfigurement; thus, a higher rating is not warranted.

A higher rating is not warranted based on Diagnostic Code 7804. Diagnostic Code 7804 provides for, at most, a 30 percent rating; so the Veteran could not be awarded a rating higher than the rating already assigned under Diagnostic Code 7806. A separate rating cannot be assigned as that would constitute pyramiding. See 38 C.F.R. § 4.14.

As for the lay assertions of record, the Board notes that the Veteran is certainly competent to report his own symptoms, or matters within his personal knowledge. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006). In this case, the Veteran has complained of a skin disorder affecting his body. However, the Veteran has not endorsed any symptomatology that would warrant a compensable rating under any applicable diagnostic code that he is not already receiving.  

In reaching this decision, the Board considered the doctrine of reasonable doubt. However, as the preponderance of the evidence is against a rating in excess of 30 percent for folliculitis barbae at any time during the appeal period, the doctrine is not for application. Gilbert; see also Hart, 21 Vet. App. at 509-10.


ORDER

A rating in excess of 30 percent for folliculitis barbae is denied.

A rating in excess of 10 percent for scar post follicle drainage status post folliculitis infection prior to February 10, 2017, is denied.

A rating of 30 percent, but not greater, for scar post follicle drainage status post folliculitis infection from February 10, 2017, is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


